COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JOSE LUIS DIAZ, M.D.,                          §
 INDIVIDUALLY AND D/B/A JOSE                                      No. 08-12-00084-CV
 LUIS DIAZ, M.D., P.A.,                         §
                                                                    Appeal from the
                  Appellant,                    §
                                                            448th Judicial District Court
 v.                                             §
                                                              of El Paso County, Texas
 JOSIE GARMON,                                  §
                                                                   (TC# 2008-1183)
                  Appellee.                     §

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed without prejudice.

We therefore dismiss the appeal without prejudice. We further order the parties shall bear their

own costs, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF MAY, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.